Title: To James Madison from John Juhel, 31 July 1807
From: Juhel, John
To: Madison, James



Sir!
New York 31th. July 1807

I had the honor of addressing you some months past respecting Mr. Archd. M Cock the bearer of this letter, whose friends applied to you in his favor for the appointment of american Consul or Commercial agent at the island of Martinique.  He has been there since, and I furnished him with a letter for Mr. Laussat the prefect, charged with the administration of the island, asking if he would releive Mr. Cock in case the president of the united States should be pleased to grant him the appointement.  I am assured by Several respectable french gentlemen that Mr. Laussat wrote to me that Mr. Cock should be received with pleasure, and that they had read his letter, which was in the hands of a Dougan agent for prizes in the Island of tortola, a British Cutter having Captured the american Ship Concord, in which Mr. Cock was also passenger, and Detained all his letters & papers, without wishing to return them.
It is certain, that Several friends in Martinique whom I had requested to Support Mr. Cock’s Demand, have answered that he had fully Succeeded in the object of his voyage.
I beg leave to repeat that I have experienced that american Merchants have Sustained heavy losses and impositions in that island, for want of a proper person to support their interest, and that I have been a long time Since acquainted with Mr Cock who in my opinion is in every respect qualified for the office he asks, being an able gentleman, much esteemed and respected, and truly attached to his Country.  I have the honor to be with the greatest respect Sir Your most obedient & humble Servant

John Juhel

